DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by HE (WO 2017/160350 cited in June 10, 2021 IDS).

 	In regards to claim 1, HE (WO 2017/160350 cited in June 10, 2021 IDS) teaches a user device for a mobile communication system, ([Par. 2] “Embodiments pertain to wireless communications….” ; 
Fig. 4, Device 400], including : A transceiver [HE, Figure 4, component 406]; and a processor [He Figure 4, component 402], electrically connected to the transceiver and used to perform the following operations: monitoring a plurality of Semi-Persistent (SPS) Physical Downlink Shared Channel  resources through the transceiver ([He, Par. 116] “…The processing circuitry may be further configured to determine whether one or more semi-persistent scheduling (SPS) PDSCH transmissions are scheduled in the sub-frame by SPS schedules that are configured prior to the sub-frame and are exclusive to the PDCCHs. …”], wherein each of the SPS PDSCH resources is not a periodic resource indicated by a piece of downlink control information (DCI) ( [He, Par. 128] “…wherein the SPS schedules may be pre-established schedules of periodic reception, by the UE, of SPS PDSCH transmissions without corresponding PDCCHs. The determination of whether the SPS PDSCH transmissions are to be received in the sub-frame may be based on one or more comparisons between a time index of the sub-frame and time indexes of the SPS schedules.) and each SPS PDSCH resource is determined by at least one set of resource configuration parameters ( [He, Par. 128] “…wherein the SPS schedules may be pre-established schedules of periodic reception, by the UE, of SPS PDSCH transmissions without corresponding PDCCHs. The determination of whether the SPS PDSCH transmissions are to be received in the sub-frame may be based on one or more comparisons between a time index of the sub-frame and time indexes of the SPS schedules.) 
 	determining an SPS Hybrid Automatic Repeat reQuest acknowledge (HARQ-ACK) bit order of a plurality of SPS HARQ-ACK bits, corresponding to the SPS PDSCH resources, in a codebook according to a time-domain position, a component carrier (CC) index and a configuration index corresponding to each of the SPS PDSCH resources ([HE, Pa. 60, Par. 96]  teaches determining a SPS HARQ bit order of a plurality of SPS HARQ-ACK bits, corresponding to a SPS PDSCH resources based upon a DAI field in a codebook” [0060] HARQ-ACK bits for the PDSCH transmissions may be mapped to bit positions of a HARQ-ACK bit sequence that are indicated by the PDCCHs. A HARQ-ACK bit for the SPS PDSCH transmission may be mapped to a predetermined bit position of the HARQ-ACK bit sequence that is reserved for the SPS PDSCH transmission. The UE 102 may transmit the HARQ-ACK bit sequence to the eNB 104.  “[0096] More specifically, the total DAI field as described above may cause a different understanding between the eNB 104 and the UE 102, in some cases, on HARQ-ACK codebook size as well as on the order of reported HARQ-ACK bits when semi-persistent scheduling (SPS) PDSCH (such as on the primary cell (PCell) and/or otherwise) is activated.”. [He, Par. 99] teaches where the codebook is indexed using a time-domain position, subframe index and configuration index, serving cell index, “
"[0099]...The value of counter DAI field may include (or be restricted to) an accumulative number of <serving cells, non-SPS sub-frame> pairs in which PDSCH transmission(s) associated with PDCCH/ EPDCCH and serving cell with PDCCH/EPDCCH indicating downlink SPS release up to the present serving cell and present sub-frame, first in increasing order of serving cell index and then in increasing order of sub-frame index within HARQ-ACK bundling window...". [He, Par. 119] teaches where the DAI field is based upon a component carrier index, “"[00119]..The DAI counter of the particular PDCCH may be based on a count of the PDSCH transmissions received in the sub-frame for which CC indexes are lower than the particular CC index. The DAI counter of the particular PDCCH may be exclusive to a count of the SPS PDSCH transmissions received in the sub-frame...”) wherein each of the SPS HARQ-ACK bits is configured to indicate downlink reception correctness on the corresponding SPS PDSCH resource ([He, Par. 60] “…(SPS) PDSCH transmission that is scheduled in the sub-frame by an SPS schedule configured prior to the sub- frame. HARQ-ACK bits for the PDSCH transmissions may be mapped to bit positions of a HARQ-ACK bit sequence that are indicated by the PDCCHs. A HARQ-ACK bit for the SPS PDSCH transmission may be mapped to a predetermined bit position of the HARQ-ACK bit sequence that is reserved for the SPS PDSCH transmission. The UE 102 may transmit the HARQ-ACK bit sequence to the eNB 104. These embodiments are described in more detail below…”); 
 	generating an HARQ-ACK message comprising the codebook according to the SPS HARQ-ACK bit order; and transmitting, through the transceiver, the HARQ-ACK message on a Physical Uplink Control Channel (PUCCH) resource to a base station (“[00105]…Then, HARQ-ACK for PDCCH in CSS can map to LSB (or MSB) in UCI payload in accordance with the corresponding sub-frame index. The HARQ-ACK for SPS PDSCH without PDCCH, if present, is mapped to MSB (or LSB) in UCI payload on PUCCH/PUSCH…”).’

In regards to claim 18, HE teaches a base station for a mobile communication system ([HE, Fig. 3, Par. 39-40] illustrates a base station, Evovled Node-B), comprising: a transceiver; and a processor, being electrically connected to the transceiver ([He, Par. 39-40] teaches a transceiver, transceiver 305 and processor, physical layer circuitry), and being configured to perform the following operations: transmitting a plurality of downlink data signals on a plurality of Semi-Persistent Scheduling (SPS) Physical Downlink Shared Channel (PDSCH) resources through the transceiver ([He, Par. 116] “…The processing circuitry may be further configured to determine whether one or more semi-persistent scheduling (SPS) PDSCH transmissions are scheduled in the sub-frame by SPS schedules that are configured prior to the sub-frame and are exclusive to the PDCCHs. …”], each of the SPS PDSCH resources being not a periodic resource indicated by a piece of downlink control information (DCI) ( [He, Par. 128] “…wherein the SPS schedules may be pre-established schedules of periodic reception, by the UE, of SPS PDSCH transmissions without corresponding PDCCHs. The determination of whether the SPS PDSCH transmissions are to be received in the sub-frame may be based on one or more comparisons between a time index of the sub-frame and time indexes of the SPS schedules.), and each of the SPS PDSCH resources being defined by at least one set of resource configuration parameters ( [He, Par. 128] “…wherein the SPS schedules may be pre-established schedules of periodic reception, by the UE, of SPS PDSCH transmissions without corresponding PDCCHs. The determination of whether the SPS PDSCH transmissions are to be received in the sub-frame may be based on one or more comparisons between a time index of the sub-frame and time indexes of the SPS schedules.) 
 ; and 
 	receiving, through the transceiver, a Hybrid Automatic Repeat reQuest acknowledge (HARQ-ACK) message on a Physical Uplink Control Channel (PUCCH) resource from a user equipment(“[00105]…Then, HARQ-ACK for PDCCH in CSS can map to LSB (or MSB) in UCI payload in accordance with the corresponding sub-frame index. The HARQ-ACK for SPS PDSCH without PDCCH, if present, is mapped to MSB (or LSB) in UCI payload on PUCCH/PUSCH…”).’, the HARQ-ACK message comprising a codebook; wherein the codebook is generated by the user equipment according to an SPS HARQ-ACK bit order of a plurality of SPS HARQ-ACK bits in a codebook, the SPS HARQ-ACK bit order is determined by the user equipment according to a time-domain position, a component carrier (CC) index and a configuration index corresponding to each of the SPS PDSCH resources ([HE, Pa. 60, Par. 96]  teaches determining a SPS HARQ bit order of a plurality of SPS HARQ-ACK bits, corresponding to a SPS PDSCH resources based upon a DAI field in a codebook” [0060] HARQ-ACK bits for the PDSCH transmissions may be mapped to bit positions of a HARQ-ACK bit sequence that are indicated by the PDCCHs. A HARQ-ACK bit for the SPS PDSCH transmission may be mapped to a predetermined bit position of the HARQ-ACK bit sequence that is reserved for the SPS PDSCH transmission. The UE 102 may transmit the HARQ-ACK bit sequence to the eNB 104.  “[0096] More specifically, the total DAI field as described above may cause a different understanding between the eNB 104 and the UE 102, in some cases, on HARQ-ACK codebook size as well as on the order of reported HARQ-ACK bits when semi-persistent scheduling (SPS) PDSCH (such as on the primary cell (PCell) and/or otherwise) is activated.”. [He, Par. 99] teaches where the codebook is indexed using a time-domain position, subframe index and configuration index, serving cell index, "[0099]...The value of counter DAI field may include (or be restricted to) an accumulative number of <serving cells, non-SPS sub-frame> pairs in which PDSCH transmission(s) associated with PDCCH/ EPDCCH and serving cell with PDCCH/EPDCCH indicating downlink SPS release up to the present serving cell and present sub-frame, first in increasing order of serving cell index and then in increasing order of sub-frame index within HARQ-ACK bundling window...". [He, Par. 119] teaches where the DAI field is based upon a component carrier index, “"[00119]..The DAI counter of the particular PDCCH may be based on a count of the PDSCH transmissions received in the sub-frame for which CC indexes are lower than the particular CC index. The DAI counter of the particular PDCCH may be exclusive to a count of the SPS PDSCH transmissions received in the sub-frame...”), and each of the HARQ-ACK bits is configured to indicate downlink reception correctness on the corresponding PDSCH resource ([He, Par. 60] “…(SPS) PDSCH transmission that is scheduled in the sub-frame by an SPS schedule configured prior to the sub- frame. HARQ-ACK bits for the PDSCH transmissions may be mapped to bit positions of a HARQ-ACK bit sequence that are indicated by the PDCCHs. A HARQ-ACK bit for the SPS PDSCH transmission may be mapped to a predetermined bit position of the HARQ-ACK bit sequence that is reserved for the SPS PDSCH transmission. The UE 102 may transmit the HARQ-ACK bit sequence to the eNB 104. These embodiments are described in more detail below…”);.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

CLAIM(S) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE in view of LEI (US 20210250130 A1)

 	In regards to claim 13, HE is silent on the user equipment of claim 1, wherein the SPS PDSCH resources corresponding to the codebook are within a feedback periodic interval in a time domain.
 	Despite these differences similar features have been seen in other prior art involving the communication of Semi-Persistent Physical Downlink Shared Channel (SPS PDSCH) resources. Lei (US 20210250130 A1) [Par. 37] teaches where SPS PDSCH resources are within a feedback periodic interval, periodicity, in the time domain.
	Thus based upon the teachings of Lei it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify, the SPS PDSCH resources corresponding to the codebook taught by HE in a manner suggested by Lei to arrive at wherein the SPS PDSCH resources corresponding to the codebook are within a feedback periodic interval in a time domain, in order to provide a synchronized relationship between HARQ feedback and the SPS-PDSCH transmissions.

Allowable Subject Matter
Claim(s) 2-12, 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476